Citation Nr: 0300768	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to November 7, 1994 
for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from January 1951 to 
January 1953.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision, in which the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) granted the veteran TDIU, effective 
November 7, 1994.  The veteran appealed the effective date 
the RO assigned, and in May 2001, the Board affirmed the 
RO's September 1999 decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
June 2002, based on a Joint Motion for Remand and to Stay 
Proceedings (joint motion), the Court vacated the Board's 
decision and remanded the veteran's claim to the Board for 
two purposes: (1) to consider the issues of entitlement to 
earlier effective dates for grants of service connection 
for left shoulder and right hand disabilities and a 
compensable evaluation for scars; and (2) to defer 
reconsideration of the issue of entitlement to an earlier 
effective date for a grant of TDIU, an inextricably 
intertwined claim, pending all appropriate development.


REMAND

The sole issue certified for appeal is entitlement to an 
effective date prior to November 7, 1994 for a grant of 
TDIU.  However, there are underlying, inextricably 
intertwined jurisdictional matters that must be addressed 
before the Board can decide the issue certified for 
appeal. 

In rating decisions dated February 1999 and June 1999, the 
RO granted the veteran service connection for left 
shoulder impingement, effective September 6, 1994, and 
right ulnar neuropathy, effective September 6, 1994, 
recharacterized the veteran's service-connected chin 
disability (laceration scar) to include scars on the 
forehead and neck, and increased the evaluation assigned 
that disability from zero to 10 percent, effective 
December 9, 1998.  Thereafter, in a written statement 
received in June 1999, the veteran filed a notice of 
disagreement with the effective dates assigned.  The RO 
did not, however, respond by issuing a statement of the 
case that listed effective date claims as issues on 
appeal.

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2002); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Archbold v. Brown, 9 Vet. App. 124 (1996); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  On Remand, the RO has 
the opportunity to cure this defect.  Thereafter, the RO 
should return the claim's file to the Board for a decision 
on the veteran's earlier effective date claims, but the 
Board will decide the developed three issues only if the 
veteran perfects his appeal of those matters in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA 
Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).  In 
the meantime, a decision on the sole issue certified for 
appeal is deferred until the RO completes the development 
requested in association with the other issues.

This claim is REMANDED to the RO for the following 
development:

The RO should provide the veteran and 
his representative with a statement of 
the case addressing the issues of 
entitlement to earlier effective dates 
for grants of service connection for 
left shoulder and right hand 
disabilities and a compensable 
evaluation for scars.  The RO should 
advise the veteran to perfect his 
appeal of the RO's denials of these 
issues if he wishes the Board, on 
appeal, to consider them in conjunction 
with the deferred claim.  


The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the RO's 
February 1999 and June 1999 rating decisions. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




